Citation Nr: 1819058	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-24 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an eye disorder manifested by vision impairment and photosensitivity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966 and from January 1967 to February 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As previously noted, on the Veteran's July 2014 substantive appeal, he requested a Central Office Board hearing before a Veterans Law Judge.  He was scheduled for such a hearing in July 2015; the Veteran did not attend his scheduled hearing, nor did he ask for the hearing to be rescheduled.  His request is thus considered withdrawn.  See 38 C.F.R. § 20.704(e).

This issue was previously before the Board in June 2016 at which time the Board reopened the Veteran's claim, and remanded the claim in order to associated VA treatment records and to afford the Veteran a VA examination.  Available VA treatment records were associated with the claims file, and the Veteran underwent a VA examination in January 2017 with an addendum opinion obtained in February 2017.  

In March 2017, additional evidence was submitted, which was subsequent to the supplemental statement of the case issued in February 2017.  However, there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review for any evidence submitted by the Veteran.


FINDING OF FACT

The Veteran does not have an eye disorder that is causally related to service or proximately due to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder manifested by vision impairment and photosensitivity have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2017).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Refractive error of the eyes is not considered a disease or injury for VA purposes, and thus provide no basis for service connection.  38 C.F.R. § 3.303(c) (2017).

II. Analysis

The record reflects two contentions.  First, the Veteran contends that he was treated in service for eye complaints.  Specifically, he has at times contended that an eye disorder developed as result of sun exposure or glare from paperwork while working as a recruiter, or as a result of a back surgery performed during service.  Second, the record reflects a contention that the Veteran's eye disability may be proximately due to his PTSD.  See April 3016 Appellate Brief.  Both theories will be addressed.

Direct Service Connection

As noted above, the threshold inquiry is whether the Veteran has a present eye disability.  In his September 2011 claim, he claimed sun or light sensitivity in his eyes.  In an October 2006 statement he noted that he required photosensitive glasses.  A VA examination was conducted in July 2016.  In this examination report, the examiner noted confirmed diagnoses of 1) refractive error in both eyes, 2) cataracts, and 3) dry eyes.  Thus, he at least has these present disabilities.  The Board notes the examiner stated the Veteran also had diabetes, but that such diabetes had "no ocular manifestations."  Furthermore, the examiner stated that cataracts and dry eyes syndrome can both cause photophobia symptoms, but that notably photophobia is a symptom and not a diagnosis.

Second, the Board notes that the Veteran's service treatment records show that in November 1979 he requested an eye evaluation after being struck with a racquetball which caused problems with seeing light objects.  Thus, the Board will at least concede this in-service eye complaint.  

The Board also notes that the Veteran stated in March 2017 that his eyes started giving him trouble on recruiting duty in Jersey City, New Jersey while on active duty.  Furthermore, in a December 2006 statement he stated that he was given photosensitive glasses while on active duty "in or about 1977."  In a February 2007 statement the Veteran also recounted that while he was a recruiter in or about 1976 he had eye problems and he was given a prescription for shades.  To these points, on his August 1985 report of medical history at separation the Veteran indicated that he did not wear glasses or contact lenses.  Also, in an October 1999 statement, the Veteran contended that he was in the military with good vision and that it was after his November 1984 back surgery that he started to have trouble with his eyes.  Nonetheless, on his August 1985 report of medical examination, his eyes received a normal clinical evaluation and his vision was noted as 20/20.

In light of the first two elements of service connection being satisfied, the Board will address whether any of the Veteran's presently-diagnosed eye conditions is causally related to service.

Refractive error

As noted above, refractive error of the eyes is not considered a disease or injury for VA purposes.  See 38 C.F.R. § 3.303(c) (2017).  As such, the benefit of the doubt is not applicable because service connection is not warranted as a matter of law.  

Cataracts

The July 2016 VA examiner noted that the Veteran's cataracts were first diagnosed in 2015.  On review of the Veteran's service treatment records near the time of the end of active duty, the examiner stated there was no mention of cataracts at that time.  The examiner opined that the Veteran's cataracts were age-appropriate and thus less likely than not incurred in or caused by service.  

Dry Eyes

The July 2016 VA examiner explained that a review of the service treatment records near the end of active duty showed that there was no mention of dry eyes at that time.  The examiner noted the Veteran had been treated for dry eyes at least since 2009.  The examiner opined that the dry eyes were less likely than not incurred in service.

The examiner concluded that none of the Veteran's eye disorders began during his recruiting duties in service.  Moreover, the examiner stated that the disabilities the Veteran did possess were eye diseases that did not occur simply due to exposure to light.  Additionally, it was stated that while an eye injury such as being struck with a racquetball can cause temporary photophobia in relation to temporal inflammation, there was no documentation found on review of the eye exams following the 1979 incident detailing sequelae from prior trauma that could explain persistent photophobia.

The Board finds that the Veteran does not have an eye disability that was incurred in service, and service connection on this basis is not warranted.  The Board acknowledges the Veteran's contention that his light sensitivity began in service.  However, the Veteran's service treatment records do not reflect complaints of such photosensitivity or photophobia.  Indeed, the July 2016 VA examiner noted no sequelae from the Veteran's racquetball incident.  Moreover, despite the Veteran's contention that his light sensitivity was the result of sunlight or desk lamps while he was a recruiter, the July 2016 examiner highlighted that that the disabilities the Veteran did have did not occur simply due to exposure to light.  The Board notes that the Veteran is not competent to suggest the etiology of his eye conditions because he does not have the requisite medical training and expertise.  On the contrary, the VA examiner does and rendered the opinions based on review of the claims file, medical principles, and the Veteran's lay statements.  

Furthermore, the Veteran's representative raises the contention that the Veteran's healthcare providers told him that his visual problems were due to a combination of sunlight and working long hours doing paperwork with a desk lamp.  To begin, the Veteran is competent to report what a physician told him.  However, this opinion as related by the Veteran has no supporting rationale.  Furthermore, it is not clear to which "visual problems" any physician may have been referring.  Thus, the Board affords considerably less weight to that opinion than the opinion rendered by the July 2016 VA examiner.  The VA examiner's opinion is fully articulated and based on a review of the claims file, medical evidence and principles, and the Veteran's statements.  That examiner identified the Veteran's present eye disabilities, and probatively opined with supporting rationale that each was not incurred in service.

The preponderance of the evidence is against the claim for direct service connection, and therefore the benefit of the doubt doctrine is not applicable.  See 38 C.F.R. § 3.102 (2017).

Secondary Service Connection

The Veteran has the aforementioned present disabilities.  Furthermore, he has a service-connected neck disability and PTSD.  As such, the question here is whether any of his present eye disabilities are proximately due to his neck disability or PTSD.  

The Board notes that the July 2016 examination report reflects an opinion stating that the Veteran's cataracts and dry eyes both had their onset in or are otherwise related to both the Veteran's 1984 back surgery and PTSD.  These opinions had no supporting rationale, and therefore, an addendum opinion was requested.  In a February 2017 addendum opinion, the examiner opined that the Veteran's cataracts were first diagnosed in VA treatment records in 2015.  On review of the service treatment records from February 1985, around the time of the end of the Veteran's active duty, there was no documentation of cataracts at that time.  The examiner noted that the Veteran's cataracts were pre-surgical at the time of the examination and age-appropriate, and thus less likely than not caused by or aggravated by his back surgery or PTSD.  With regard to dry eyes, the examiner noted that dry eye can occur due to age-related evaporation or lipid disruption in the tear film.  Additionally, the examiner noted dry eye can be exacerbated by frequent environmental exposures such as dry environments or history of eye surgeries.  However, the examiner stated that a single back surgery or PTSD are not known risk factors for dry eyes.  Thus, it was less likely than not that the dry eyes were caused or aggravated by his back surgery or PTSD.  

As noted above, the VA examiner's opinion is fully articulated and based on a review of the claims file, medical evidence and principles, and the Veteran's statements.  

The Board thus finds that the Veteran's eye conditions are not proximately due to his service-connected neck disability or his PTSD.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not applicable.  See 38 C.F.R. § 3.102 (2017).  The Board thus finds that service connect for an eye disability is not warranted.

ORDER

Service connection for an eye disorder manifested by vision impairment and photosensitivity is denied.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


